United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
OFFUTT AIR FORCE BASE, Bellevue, NE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-323
Issued: September 15, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 22, 2010 appellant filed a timely appeal from the September 21, 2010
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a left knee injury causally related to his
employment on July 31, 2009.
FACTUAL HISTORY
On August 12, 2009 appellant, then a 58-year-old painter, filed a traumatic injury claim
alleging that he sustained a left knee injury at work on July 31, 2009 while he was kneeling and
1

5 U.S.C. § 8101 et seq.

cutting wallpaper. His supervisor stated that the claimed injury did not occur in the performance
of duty, noting that fellow employees reported that appellant complained all day of left leg pain,
which he attributed to hauling rocks while at home.
In a letter dated August 20, 2009, OWCP informed appellant that the employing
establishment had controverted his claim. It advised him that the information submitted was
insufficient to establish his claim and requested additional information, including a detailed
account of the alleged injury and a physician’s report, with a diagnosis and a rationalized opinion
as to the cause of the diagnosed condition. Appellant was also asked to respond to his
supervisor’s allegation that he injured his left leg while hauling rocks at home.
The employing establishment submitted August 26, 2009 statements from coworkers
Thomas Prada, Brad Graham and James Sietsena. Mr. Prada stated that, during the week of
July 27, 2009, appellant told coworkers in the break room that his back and leg were sore as a
result of moving 60- or 70-pound rocks over the weekend. Mr. Graham indicated that appellant
bragged to everyone at the paint shop during a morning meeting that he “hurt [h]is [l]eg moving
60[-pound] rocks” at home. Mr. Sietsena stated that appellant told him he was limping because
he had been moving large rocks at his home.
In an undated statement, Supervisor Lloyd L. Richards indicated that appellant informed
him on August 3, 2009 that he “got a real bad pain” in his knee on July 31, 2009 when he knelt
down while hanging wallpaper. On August 5, 2009 he asked appellant whether he had told his
coworkers that he injured himself while moving rocks at home. Appellant responded by stating
that he was not sure when he hurt his knee and that he had been moving rocks at home for about
two weeks and his back and knees were really stiff.
Appellant submitted an August 2, 2009 emergency department report, signed by a
physician’s assistant, reflecting that he injured his right leg at work while painting.
On August 26, 2009 appellant responded to OWCP’s request for additional information.
He acknowledged that he told fellow employees he had cramping and stiffness in his calf
muscles and slight pain along the outside edge of the knee after he installed a stone path at his
home on July 25, 2009. Appellant worked for three hours digging holes and moving 60-pound
rocks. He alleged that immediately following his July 31, 2009 left knee injury, he applied ice
to, rested and elevated the knee. Appellant experienced a sharp pain in his left ankle, as well as
inside and behind the left knee, when he started his truck after work.
Appellant was treated by Dr. George Hutfless, a Board-certified internist. On August 3,
2009 Dr. Hutfless reported that appellant experienced pain in the lateral aspect of the left lower
extremity just below the knee. Examination revealed tenderness in the lateral aspect of the knee.
Dr. Hutfless diagnosed probable tear of tendon insertion of the left knee. August 10, 2009
progress notes reflect that appellant was unable to extend the knee and it was swollen and tender
in the lateral aspect. In an August 12, 2009 report, Dr. Hutfless stated that appellant “[did] not
recall the specific accident that he had” but he had been cutting vinyl and kneeling. On
examination, appellant was uncomfortable pushing to full extension and had some medial
patellofemoral pain. Dr. Hutfless diagnosed left knee medial meniscus tear.

2

Appellant submitted an August 12, 2009 disability slip from Dr. Peter M. Cimino, a
Board-certified orthopedic surgeon, who diagnosed left knee medial meniscus tear and placed
him off work until further notice. On September 11, 2009 Dr. Cimino diagnosed “knee surgery”
and stated that appellant could return to work with no restrictions.
By decision dated October 6, 2009, OWCP denied appellant’s claim. Although it
accepted that the work event occurred as alleged, namely, that appellant was kneeling and cutting
wallpaper at work on July 31, 2009, OWCP found that the evidence did not establish that the
claimed medical condition was causally related to the established work-related event.
On July 6, 2010 appellant requested reconsideration.
In a September 18, 2009 narrative report, Dr. Hutfless stated that on July 31, 2009
appellant developed acute pain in his left lower extremity while kneeling and cutting vinyl at
work, and had undergone surgery for an acute meniscus tear. He stated, “In summary,
[appellant] suffered a work-related injury that required him to be off work, undergo surgery and
participate in a rehabilitation program.” The record also contains August 2, 2009 laboratory test
results and August 12, 2009 x-rays of both ankles.
Appellant submitted an August 12, 2009 timeline of his activities leading up to the
claimed injury. On July 26, 2009 he suffered minor pain when he injured his ankle and bruised
his leg while landscaping the north side of his home, which required moving and setting 40- to
60-pound rocks. Appellant did not miss work due to the injury, which he acknowledged was not
work related.
In an August 26, 2009 statement, appellant alleged that Mr. Sietsena limited his statement
to conceal the fact that his knee injury occurred five days after his leg injury. The record
contains an annotated copy of Mr. Sietsena’s statement.
Alleging that Mr. Sietsena
misrepresented his actions, appellant stated that he did report his leg pain to Mr. Sietsena on
Friday and that he knew exactly when he injured his knee, namely July 31, 2009 at 12:45 p.m.
He also noted that none of the coworkers who provided statements made reference to a knee
injury.
In a November 18, 2009 report, Dr. Cimino reported that appellant was “essentially doing
well” following a September 4, 2009 left knee chondroplasty. On examination of the left knee,
he found no swelling, smooth movements and very nice patellofemoral tracking. Dr. Cimino
stated:
“I did go over [appellant’s] history carefully. [Appellant’s] left knee complaint is
related to a day at his place of employment and did a lot of kneeling and twisting
and turning while kneeling. His type of work is consistent with the findings in his
arthroscopy and I do feel that the knee is work related. The ankle problem is
unrelated to any work accidents. [Appellant] had some soreness around July 26,
2009, when he was landscaping around his home. I did not find the ankle or that
event to have anything to do with his work injury.”

3

In a September 21, 2010 decision, OWCP denied modification of the October 6, 2009
decision on the grounds that the evidence failed to establish a causal relationship between the
accepted incident and the diagnosed knee condition.
LEGAL PRECEDENT
FECA provides for payment of compensation for disability or death of an employee
resulting from personal injury sustained while in the performance of duty.2 The phrase
“sustained while in the performance of duty” is regarded as the equivalent of the coverage
formula commonly found in workers’ compensation laws, namely, arising out of and in the
course of employment.3
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury was sustained in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.4 When an employee claims that she sustained a
traumatic injury in the performance of duty, he must establish the fact of injury, consisting of
two components, which must be considered in conjunction with one another. The first is
whether the employee actually experienced the incident that is alleged to have occurred at the
time, place and in the manner alleged. The second is whether the employment incident caused a
personal injury, and generally this can be established only by medical evidence.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 An award of
compensation may not be based on appellant’s belief of causal relationship.7 Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is

2

5 U.S.C. § 8102(a).

3

This construction makes the statute effective in those situations generally recognized as properly within the
scope of workers’ compensation law. Charles E. McAndrews, 55 ECAB 711 (2004); see also Bernard D. Blum, 1
ECAB 1 (1947).
4

Robert Broome, 55 ECAB 339 (2004).

5

. Tracey P. Spillane, 54 ECAB 608 (2003). See also Deborah L. Beatty, 54 ECAB 340 (2003); Betty J. Smith, 54
ECAB 174 (2002). The term injury as defined by FECA, refers to a disease proximately caused by the employment.
5 U.S.C. § 8101 (5). See 20 C.F.R. § 10.5(q)(ee).
6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

sufficient to establish a causal relationship.8 Simple exposure to a workplace hazard does not
constitute a work-related injury entitling an employee to medical treatment under FECA.9
Causal relationship is a medical issue, and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the established incident or factor of employment.10
ANALYSIS
OWCP accepted that the workplace incident occurred, as alleged, namely, that appellant
was kneeling and cutting wallpaper at work on July 31, 2009. The issue, therefore, is whether
appellant has submitted sufficient medical evidence to establish that the employment incident
caused an injury. The medical evidence presented does not contain a rationalized medical
opinion establishing that the work-related incident caused or aggravated any particular medical
condition or disability. Therefore, appellant has failed to satisfy his burden of proof.
On August 3, 2009 Dr. Hutfless reported that appellant experienced pain in the lateral
aspect of the left lower extremity just below the knee and diagnosed probable tear of tendon
insertion of the left knee. He did not provide a definitive diagnosis or render an opinion as to the
cause of appellant’s condition.11 Medical evidence which does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value.12 Similarly, August 10, 2009
progress notes, lacking any opinion on causal relationship, are of limited probative value.
In an August 12, 2009 report, Dr. Hutfless diagnosed left knee medial meniscus tear. He
obtained a history that appellant “[did] not recall the specific accident that he had” but he had
been cutting vinyl and kneeling. Appellant’s inability to identify a specific incident as the cause
of his claimed injury undermines his claim for traumatic injury.13 Dr. Hutfless did not provide
his own opinion on the cause of the diagnosed knee condition. Therefore, his report is of
diminished probative value.14
8

Id.

9

20 C.F.R. § 10.303(a).

10

John W. Montoya, 54 ECAB 306 (2003).

11

The Board has held that a diagnosis of pain does not constitute a basis of payment for compensation, as pain is
considered to be a symptom rather than a specific diagnosis. Robert Broom, supra note 4.
12

Michael E. Smith, 50 ECAB 313 (1999).

13

See supra note 5 and accompanying text.

14

See Michael E. Smith, supra note 12.

5

In a September 18, 2009 narrative report, Dr. Hutfless stated that on July 31, 2009
appellant developed acute pain in his left lower extremity while kneeling and cutting vinyl at
work, and had undergone surgery for an acute meniscus tear. He opined that appellant had
suffered a work-related injury that required him to be off work, undergo surgery and participate
in a rehabilitation program. Dr. Hutfless did not, however, provide examination findings or a
complete factual and medical history. Most significantly, he did not explain how appellant
sustained a meniscal tear as a result of kneeling and cutting vinyl on the date in question, or why
lifting heavy rocks the prior week could not have been responsible for the injury. A medical
opinion that is not fortified by rationale is of diminished probative value.15
In a November 18, 2009 report, Dr. Cimino reported that appellant was doing well
following a September 4, 2009 left knee chondroplasty. He opined that appellant’s left knee
condition was related to a day at his place of employment when he did a lot of kneeling, twisting
and turning while kneeling, noting that his type of work was consistent with his arthroscopy.
Dr. Cimino’s opinion, however, is not supported by an explanation of the medical process
through which appellant’s meniscal tear resulted from kneeling at work, rather than from lifting
heavy rocks at home or any other nonwork-related activity. As noted, medical conclusions
unsupported by rationale are of little probative value16 and are insufficient to establish causal
relationship.17
Appellant submitted an August 2, 2009 emergency department report, signed by a
physician’s assistant, stating that he injured his right leg at work while painting. As physicians’
assistants do not qualify as “physicians” under FECA, this report does not constitute probative
medical evidence.18 The remaining medical evidence of record including disability slips, x-rays
and test results, which do not contain an opinion as to the cause of appellant’s diagnosed knee
condition, are of limited probative value.
Appellant expressed his belief that his left knee condition resulted from the July 31, 2009
employment incident. The Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.19 Neither the fact that the condition became apparent during a period of
employment, nor the belief that the condition was caused or aggravated by employment factors
or incidents, is sufficient to establish causal relationship.20
15

Cecilia M. Corley, 56 ECAB 662 (2005).

16

Willa M. Frazier, 55 ECAB 379 (2004).

17

See Calvin E. King, Jr., 51 ECAB 394 (2000); see also Frederick E. Howard, Jr., 41 ECAB 843 (1990).

18

A medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as “physician” as defined in 5 U.S.C. § 8101(2). Section 8101(2) of FECA provides
as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.” See
Merton J. Sills, 39 ECAB 572, 575 (1988).
19

See Joe T. Williams, 44 ECAB 518, 521 (1993).

20

Id.

6

OWCP advised appellant that it was his responsibility to provide a comprehensive
medical report describing his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to OWCP’s request. As there is no probative,
rationalized medical evidence addressing how his left knee condition was caused or aggravated
by his employment, he has not met his burden of proof to establish that he sustained an injury in
the performance of duty on July 31, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a traumatic injury in the performance of duty on July 31, 2009.
ORDER
IT IS HEREBY ORDERED THAT the September 21, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 15, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

